Citation Nr: 0117598	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-43 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of overpayment of work study 
compensation benefits in the amount of $158.03.

(The issue of entitlement to a rating in excess of 30 percent 
for a left wrist disorder for the periods from June 1, 1995, 
to August 30, 1995, from February 1, 1996, to June 24, 1997, 
and from August 1, 1997, to April 7, 1998, is addressed in a 
separate decision under the same docket number).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1980.  Further, the record reflects that she had 
additional service with the Army National Guard, which 
included active service from June 1994 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for a waiver of overpayment.  
The RO in Portland, Oregon, currently has jurisdiction over 
the veteran's claims file.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

2.  A waiver of the overpayment of work study compensation 
benefits in the amount of $158.03 is in accord with the 
principles of equity and good conscience.


CONCLUSION OF LAW

The veteran is entitled to a waiver of the overpayment of 
work study compensation benefits in the amount of $158.03.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965. 

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.

Correspondence dated in August 1995 informed the veteran that 
she was indebted to the United States for $158.03 under the 
work-study program.  It was noted that she was paid $245.00 
for 50 hours, but she completed only 17.75 hours thereby 
creating an overpayment for the uncompleted 32.25 hours for 
$158.03.

The record reflects that the veteran requested a waiver of 
the recovery of the overpayment of work study compensation 
benefits in the amount of $158.03.  

In the March 1996 decision, the Committee noted the 
circumstances which resulted in the creation of the debt, and 
that the veteran had requested waiver based on financial 
hardship.  Further, it was noted that the veteran indicated 
that she dropped out of school during the summer quarter 1995 
to undergo wrist surgery.  Also, her financial information 
reflected that her only source of income was her VA 
disability compensation.  No expenses were reported.  

The Committee found that the veteran was free of fraud, 
misrepresentation, or bad faith.  Moreover, the Committee 
noted that it had carefully considered the elements that 
assist in defining "equity and good conscience," and 
concluded that the veteran was not entitled to a waiver of 
overpayment.  The Committee found the she was at fault in the 
creation of the overpayment in that she only completed 17.75 
hours of work study out of the 50 hours for which she was 
paid.  

The veteran submitted a Notice of Disagreement to the 
Committee's decision later in March 1996.  She indicated that 
she was unable to complete her work study program because of 
her service-connected post-traumatic stress disorder (PTSD).

A Statement of the Case was promulgated in August 1996.  This 
document reiterated that the veteran was found to be at fault 
in the creation of the overpayment.  Although the veteran 
claimed she was unable to complete her work study hours 
because of her PTSD, it was stated that there was no proof to 
substantiate these claims.  It was also stated that if the 
veteran was unhappy with her placement for work study 
purposes, she could have requested assistance to be 
reassigned to a more agreeable environment.  However, there 
was no evidence that the veteran took any action to prevent 
this overpayment.

In her September 1996 Substantive Appeal, the veteran took 
exception to several statements and findings in the August 
1996 Statement of the Case.  Among things, she asserted that 
she did see an individual with VA and requested an 
alternative place to do work study.  Thereafter, she reported 
that she was transferred to the VA Medical Center (VAMC) and 
that she performed well at this location until harassment by 
a resident.  However, she was reportedly told that it would 
do no good to pursue a complaint against this resident.

The record reflects that the overpayment of $158.03 has been 
deducted from the veteran's VA disability compensation 
benefits.

As an initial matter, the Board concurs with the Committee's 
determination that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the instant case.

Based upon a review of the evidence on file, the Board finds 
that  the veteran is entitled to a waiver of the overpayment 
of work study compensation benefits in the amount of $158.03 
under the principles of equity and good conscience.  

As noted above, the Committee determined that the veteran was 
at fault in the creation of the debt.  However, the Board 
notes that the evidence on file does tend to support the 
veteran's contentions that she was unable to complete her 
work study program due to her service-connected disabilities.  
The veteran's medical records reflect that she received 
treatment for various medical problems during 1995, including 
counseling for her PTSD.  Further, she underwent surgery for 
her service-connected left wrist disorder in August 1995, for 
which she received temporary total rating pursuant to 
38 C.F.R. § 4.30 from August 31, 1995, to January 31, 1996.  
Moreover, the veteran contended in her Substantive Appeal 
that she did try to seek an alternative place of work study.  
There does not appear to be any evidence which specifically 
refutes this assertion by the veteran.

The Board also notes that there does not appear to be any 
evidence which specifically refutes the veteran's contentions 
that collection of the overpayment resulted in financial 
hardship.  In fact, the record tends to support the veteran's 
contention in that her only income was her VA disability 
compensation benefits.  

The Board notes that the veteran would be unjustly enriched 
if the overpayment were waived, because the $158.03 was for 
work study hours that she did not complete.

There is nothing on file to indicate that collection of the 
overpayment defeated the purpose for which the work study 
compensation benefits were intended, or that the veteran 
relinquished a valuable right or incurred a legal obligation.  
Moreover, there is no evidence of fault on the part of VA in 
the creation of the overpayment.

Based upon the facts of this case, the Board finds that to 
the extent there was fault on the part of the veteran, there 
were extenuating circumstances.  Specifically, the veteran 
had medical problems caused by her service-connected 
disabilities, including her August 1995 left wrist surgery.  
There is also some evidence that collection of the 
overpayment imposed some degree of financial hardship.  
Although unjust enrichment is a result, the Board concludes 
that the veteran is entitled to a waiver of the overpayment 
of work study compensation benefits in the amount of $158.03 
based on the principles of equity and good conscience.






ORDER

Entitlement to a waiver of overpayment of work study 
compensation benefits in the amount of $158.03 is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

